Citation Nr: 0315808	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.	Please obtain a copy of an in-
service medical evaluation provided 
to the veteran at the 67th MEDEVAC 
Hospital in Vietnam, approximately 
two weeks prior to his May 1970 
discharge.

2.	Please obtain the veteran's complete 
psychiatric treatment records from 
the Columbus VAMC, the Tuskegee VAMC 
and the Montgomery VAMC, beginning 
in September 1999.

3.	Please obtain a copy of the decision 
in which the Social Security 
Administration (SSA) found the 
veteran disabled, and the medical 
records the agency relied upon in 
making its determination.

4.	Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, 
he should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



